Landon, J. (dissenting).
—This is also a submission under | 1279, Code of Civil Procedure, in order to determine the liability of the defendant to pay the organization tax under chap. 143, Laws 1886, upon the consolidation under chap. 917, Laws 1869, in J une, 1887, of the Troy & Boston Railroad Company, a corporation organized under the laws of this state, with the Fitchburg Railroad Company, a corporation organized under the laws of the state of Massachusetts.
*738For the reasons stated in the case of the People v. The New York, Chicago & St. Louis R. R. Co., judgment upon the submission is directed for the defendant, with costs.